

115 HCON 83 IH: Authorizing the use of Emancipation Hall in the Capitol Visitor Center for the unveiling of the American Prisoners of War/Missing in Action (POW/MIA) Chair of Honor.
U.S. House of Representatives
2017-09-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS1st SessionH. CON. RES. 83IN THE HOUSE OF REPRESENTATIVESSeptember 28, 2017Mr. Lynch (for himself, Mr. Bishop of Utah, Ms. Bordallo, Ms. Clark of Massachusetts, Mr. Deutch, Mr. Donovan, Mr. Johnson of Ohio, Mr. Jones, Mr. Keating, Mr. King of New York, Mr. Lance, Mr. Loebsack, Mr. McGovern, Mr. Pallone, Mr. Peterson, Mr. Roe of Tennessee, Mr. Rouzer, and Mrs. Walorski) submitted the following concurrent resolution; which was referred to the Committee on House AdministrationCONCURRENT RESOLUTIONAuthorizing the use of Emancipation Hall in the Capitol Visitor Center for the unveiling of the
			 American Prisoners of War/Missing in Action (POW/MIA) Chair of Honor.
	
		1.Use of Emancipation Hall for unveiling of American Prisoners of War/Missing in Action (POW/MIA)
			 Chair of Honor
 (a)AuthorizationEmancipation Hall in the Capitol Visitor Center is authorized to be used for an event on November 8, 2017, to unveil the American Prisoners of War/Missing in Action (POW/MIA) Chair of Honor.
 (b)PreparationsPhysical preparations for the conduct of the ceremony described in subsection (a) shall be carried out in accordance with such conditions as may be prescribed by the Architect of the Capitol.
			